DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-20 
Claims currently under consideration:	1-20
Currently rejected claims:			1-20
Allowed claims:				None

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 07/31/2020. It is noted, however, that applicant has not filed a certified copy of the FR2008200 application as required by 37 CFR 1.55.  It is noted that an attempt by the Office to retrieve the priority document failed as stated in the document titled “Document indicating retrieval request was unsuccessful” filed 12/31/2021.

Claim Objections
Claims 13 and 17-18 are objected to because of the following informalities:  the sentences need a period at the end of them.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the vegetable food product contains no added additives”; however, neither the claims nor the present specification define the meaning of the phrase “no added additives”.  The present specification exemplifies “emulsifiers, acidifiers/acidity correctors, gums and other hydrocolloids [and] ingredients commonly used in the vegan cheeses for their texturizing and stabilizing functionality” as added additives on page 4, lines 5-7.  It also defines the phrase “no added additives” as meaning “the absence of additives declared in the list of ingredients of said vegetable food product, in particular on the pack of said vegetable food product” on page 6, lines 20-22.  However, neither of these descriptions provide an adequate definition of the term “added additives”; therefore, the claim is indefinite.
Claim 7 recites “a dry extract”.  However, neither the claim nor the present specification define the term “dry extract”; therefore, the claim is indefinite.  For the purpose of this examination, the term will be interpreted as meaning dry matter content.
The phrase “more or less” in claim 7 is a relative term which renders the claim indefinite. The phrase “more or less” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “vigorous” in claim 12 is a relative term which renders the claim indefinite. The term “vigorous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11, 13-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (US 2020/0352202).
Regarding claim 1, Johnson teaches a vegetable food product (corresponding to plant-based fermented base composition in Abstract) comprising: crushed nuts (corresponding to paste or butter), vegetable fat (corresponding to the oil in the plant- and/or nut-based substrate) [0067], starch [0074], a natural acidifying ingredient (corresponding to fermentation acids [0046] and acids from lemon juice [0102]-[0103]), and water [0071].  Johnson also teaches that the product is not required to contain added additives [0097].  Johnson teaches that the product is a spreadable cheese [0056], [00112], which encompasses cheeses such as cream cheese.  The present specification defines “unrefined sliceable cheese” as “solid products without a live crust that are firm enough to be sliced and conserve at least part of their shape during their respective use” on page 1, lines 13-15.  Although claim 1 requires the product to be analogous to “unrefined solid cheeses”, instead of “unrefined sliceable cheeses” as defined in the present specification, the spreadable cheese (e.g., cream cheese) of Johnson is analogous to a sliceable, solid product that conserves at least part of its shape during use.  
Regarding claim 2, Johnson teaches the invention as described above in claim 1, including the product has a protein content of about 5% to about 10% [0091], which falls within the claimed protein concentration range.
Regarding claim 3, Johnson teaches the invention as described above in claim 1, including the product does not comprise a protein isolate (corresponding to a milk, butter, paste, powder, flour, liquid, gel, cube) [0093].
Regarding claim 4, Johnson teaches the invention as described above in claim 1, including the crushed nuts are further added with ferments (corresponding to starter culture) [0083].
Regarding claim 5, Johnson teaches the invention as described above in claim 1, including the product does not comprise soybean (corresponding to the composition being used in food products labeled as “no-soy”) [0116].
Regarding claim 7, Johnson teaches the invention as described above in claim 1, including the product has a dry matter content of 27 wt.% (corresponding to water comprising 73 wt.% of the product) [0071] and a pH of about 4.0-4.6 [0140], which fall within the claimed dry matter concentration and claimed pH range.  Johnson also teaches that the product is a spreadable cheese [0056], wherein the term “spreadable” implies that the cheese product has a more or less firm and deformable rheology.
Regarding claim 8, Johnson teaches the invention as described above in claim 1, including the nut is almond [0066].
Regarding claim 9, Johnson teaches the invention as described above in claim 1, including the starch source is a cassava fecula (corresponding to cassava powder) [0074] or rice flour [0093]-[0094].
Regarding claim 11, Johnson teaches the invention as described above in claim 1, including the product comprises vegetable fibers from linseed fibers (corresponding to ground flaxseed), chia seed fibers (corresponding to ground chia seed), and chicory fibers (corresponding to chicory root extract) [0074].
Regarding claim 13, Johnson teaches the invention as described above in claim 1, including the crushed nuts are in the form of a puree (corresponding to butter or paste) [0067].
Regarding claim 14, Johnson teaches the invention as described above in claim 1, including the product has a protein content of about 5% to about 10% [0091], which falls within the claimed protein concentration range.
Regarding claim 15, Johnson teaches the invention as described above in claim 1, including the product has a protein content of about 5% to about 10% [0091], which falls within the claimed protein concentration range.
Regarding claim 16, Johnson teaches the invention as described above in claim 2, including the product does not comprise a protein isolate (corresponding to a milk, butter, paste, powder, flour, liquid, gel, cube) [0093].
Regarding claim 17, Johnson teaches the invention as described above in claim 4, including the crushed nuts are in the form of an almond puree (corresponding to almond butter) [0067] and that the natural acidifying ingredient is concentrated lemon juice (corresponding to lemon syrup) [0102]-[0103].
Regarding claim 19, Johnson teaches the invention as described above in claim 2, including the product does not comprise soybean (corresponding to the composition being used in food products labeled as “no-soy”) [0116].
Regarding claim 20, Johnson teaches the invention as described above in claim 3, including the product does not comprise soybean (corresponding to the composition being used in food products labeled as “no-soy”) [0116].

Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (US 2020/0352202) as applied to claim 1 above, as evidenced by Cervoni (Cervoni, B., “Almond Nutrition Facts and Health Benefits”, 2022, Verywell Fit, https://www.verywellfit.com/almond-nutrition-facts-calories-and-healthbenefits-4108974).
Regarding claim 6, Johnson teaches the invention as described above in claim 1, including the product contains: about 20 wt.% [0064] crushed nut puree (corresponding to paste or butter) [0067]; about 0.5-3 wt.% starch [0073]-[0074]; about 0.11-2 wt.% of a natural acidifying ingredient (corresponding to 0.01-1 wt.%  lemon juice [0102]-[0103] and about 0.1-1.0 wt.% lactic acid [0141]); and 73 wt.% water [0071], which fall within the claimed concentrations.  Johnson also teaches that the product comprises a natural source of calcium (corresponding to calcium carbonate) [0098].  Since Johnson teaches that the product contains about 20 wt.% crushed nut puree [0067] made from almonds [0066], the product contains about 10 wt.% oil since almonds contain about 50 wt.% oil as evidenced by Cervoni (page 2 under section labeled “Almond Nutrition Facts”).  Therefore, the concentration of vegetable fat in the product of Johnson falls within the claimed concentration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2020/0352202) as applied to claim 9 above, in view of Food (“Tailoring functional rice flour to different applications”, July 6, 2020, Food Navigator USA, https://www.foodnavigator-usa.com/News/Promotional-Features/Tailoring-functional-rice-flour-to-different-applications).
Regarding claim 10, Johnson teaches the invention as described above in claim 9, including the product comprises rice flour [0093]-[0094] and that the product is a spreadable cheese [0056].  It does not teach that the rice flour is pregelatinized.
However, Food teaches that pregelatinized rice flours are suitable for spreadable products and vegetable cheeses (page 1, paragraph 14; page 2, bullets 3-4 in the first paragraph).
It would have been obvious for a person of ordinary skill in the art to have modified the product of Johnson to include pregelatinized rice flour as taught by Food.  Since Johnson teaches that its vegetable-based food product is a spreadable cheese that comprises rice flour, but does not teach a suitable form of rice flour, a skilled practitioner would have been motivated to consult an additional reference such as Food in order to determine a suitable form of rice flour to include in a spreadable, vegetable-based cheese product.  Therefore, the claimed pregelatinized rice flour is rendered obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2020/0352202) in view of ICPG (“Hot Fill Packaging & Processing for Extended Shelf Life Food Products”, June 2020, ICPG, https://blog.icpg.co/hot-fill-packaging-and-processing-for-extended-shelf-life-food-products) as evidenced by Kaelin (Kaelin, J., “Plate & Frame Heat Exchangers Explained”, 2018, Thermaxx Jackets, http://blog.thermaxxjackets.com/plate-frame-heat-exchangers-explained).
Regarding claim 12, Johnson teaches a method for preparing the vegetable product according to claim 1 (Abstract) comprising the following steps: mixing of the raw materials via vigorous shearing (corresponding to high shear) and preheating (corresponding to the medium being a warm or hot water) [0120]-[0121]; and thermal treating (corresponding to pasteurization) the mixture at a temperature of about 93.4°C [0125] for about 2-8 minutes (corresponding to about 120 to about 480 seconds) [0126].  The time frame of about 2-8 minutes falls within the claimed time frame.  The temperature of “about 93.4°C” taught by Johnson overlaps the claimed temperature range since the word “about” allows for a 10% deviation from the disclosed 93.4°C.  The selection of a temperature value within the overlapping range renders the claimed temperature range obvious.  Since Johnson teaches that thermal treatment of the mixture occurs in a plate heat exchanger which creates high turbulence and high wall shear stress as evidenced by Kaelin (page 2, paragraph 2), Johnson teaches that the thermal treatment occurs under vigorous shearing.  Johnson also teaches that the method comprises a step of cooling the product to about 4-15°C [0142] after the product is place in a sealed air-tight container [0131].  The cooling temperature taught by Johnson overlaps the claimed cooling temperature and the selection of a temperature value within the overlapping range renders the claim limitation obvious.  Johnson teaches that the thermal treatment kills pathogenic microbes [0125], but does not teach that the product is hot dosed at a temperature above 70°C into its packaging.
However, ICPG teaches that after subjecting a product to heat to kill microbes, the product is cooled to about 82-85°C (corresponding to 179-185°F), filled into containers, and the container is sealed (page 1, paragraph 4).  The temperature for hot-filling the containers falls within the claimed hot dosing temperature.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Johnson to include hot dosing the product into its container as taught by ICPG.  Since Johnson teaches that the product is heated to kill microbes and then placed into a container that is then sealed, but does not describe a method of putting the heat-treated product into a container, a skilled practitioner would have been motivated to consult an additional reference such as ICPG in order to determine a suitable method of placing a heat-treated product into a sealed container.  Therefore, the claim is rendered obvious.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2020/0352202) as evidenced by Cervoni (Cervoni, B., “Almond Nutrition Facts and Health Benefits”, 2022, Verywell Fit, https://www.verywellfit.com/almond-nutrition-facts-calories-and-healthbenefits-4108974) as applied to claim 6 above.
Regarding claim 18, Johnson teaches the invention as described above in claim 6, including the natural acidifying ingredient is concentrated lemon juice (corresponding to lemon syrup) [0102]-[0103].  Johnson also teaches that the product contains a mineral blend comprising a natural source of calcium (corresponding to calcium chloride) [0098].  Johnson teaches that the product comprises about 0.001- 4 wt.% of the mineral blend [0098], which means that the amount of the natural source of calcium overlaps the claimed concentration.  The selection of a value within the overlapping range renders the claimed concentration obvious.  Although it does not teach that the calcium is of the Lithothamnion type, calcium has the same chemical composition no matter the source.  Therefore, the requirement that the calcium is of the Lithothamnion type does not contribute to the patentability of the claimed product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of co-pending Application No. 17/389,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires the features of instant claim 1 and co-pending claim 11 requires the features of instant claim 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791